DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 4,392,979).
Regarding claim 1, Lee discloses a method of preparing an organic-inorganic hybrid compound (abstract), the method comprising: preparing a compound having a gibbsite structure by a method other than a hydrothermal synthesis method(Example 1), using a trivalent metal cation source(AlCl3, Example 1), an alkali imparting agent(NH4OH, Example 1), and a first solvent (S10) (aqueous solution, Example 1); and preparing an organic-inorganic hybrid compound by a method other than a hydrothermal synthesis method(Example 1), using the compound having the gibbsite structure(amorphous form of Al(OH)3, Example 1), a divalent metal cation source(MgCl2, Example 1), dicarboxylic acid(citric acid, oxalic acid, Example 1), and a second solvent (S20) (aqueous solution, Example 1).
Regarding claim 2, Lee discloses all of the claim limitations as set forth above. Lee further discloses the trivalent metal cation source is a source of a trivalent metal cation including Al3+ (Example 1).
Regarding claim 3, Lee discloses all of the claim limitations as set forth above. Lee further discloses the alkali imparting agent comprises  NH4OH (Example 1).
Regarding claim 4, Lee discloses all of the claim limitations as set forth above. Lee further discloses the first solvent or the second solvent comprises water(Example 1).
Regarding claim 5, Lee discloses all of the claim limitations as set forth above. Lee further discloses  the compound having the gibbsite structure is amorphous as identified from X-ray diffraction (XRD) analysis results(Example 1).
Regarding claim 6, Lee discloses all of the claim limitations as set forth above. Lee further discloses  the divalent metal cation source is a source of a divalent metal cation including  Mg2+ (Example 1).
Regarding claim 7, Lee discloses all of the claim limitations as set forth above.  Lee further discloses  the dicarboxylic acid comprises  oxalic acid (Example 1). 
Regarding claim 8, Lee discloses all of the claim limitations as set forth above. Lee further discloses  the process (S10) comprises preparing a first metal salt solution by dissolving the trivalent metal cation source in the first solvent (S10-1), preparing an alkali solution by dissolving the alkali imparting agent in the first solvent (S10-2), and synthesizing the compound of the gibbsite structure by mixing the first metal salt solution and the alkali solution at room temperature (S10-3) (Example 1).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 4,392,979) as applied to claim 1 above.
Regarding claim 9, Lee discloses all of the claim limitations as set forth above. Lee discloses the process (S20) comprises preparing a mixture by mixing the compound of the gibbsite structure, the divalent metal cation source, the dicarboxylic acid, and the second solvent (S20-1)(Example 1), and synthesizing an organic-inorganic hybrid compound by heating the mixture at a temperature of 70° to  95°C (Example 1) which overlaps the claim range of 
 about 50° C. to about 90° C, thus reading on the limitation.
	Lee is explicitly silent to the claim range however “in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Continuing with claim 9, Lee discloses heating overnight to assure substantially complete crystallization (Example 1) but does not explicitly discloses  maintaining the temperature for about 3 hours to about 72 hours (S20-2).
It would have been obvious to one of ordinary skill in the art to provide in the method of Lee,  maintaining the temperature for about 3 hours to about 72 hours in order to optimize crystallization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724